Exhibit 10.10
 
EXECUTION COPY

 
GENTA INCORPORATED
200 Connell Drive
Berkeley Heights, NJ  07922


Amended and Restated January 20, 2011
Dr. Raymond P. Warrell, Jr.
200 Connell Drive
Berkeley Heights, NJ 07922


Dear Dr. Warrell:


We are pleased that you are willing to continue to serve as Chief Executive
Officer, and Chairman of the Board of Directors (the “Board”), of Genta
Incorporated, a Delaware corporation (together with its successors and assigns,
the “Company”).  Accordingly, we would like to offer you continued employment on
the terms set forth in this amended and restated letter agreement dated January
20, 2011 (this “Agreement”), which upon countersignature by you shall become a
binding agreement between you and the Company (each, a “Party”).
 
1.           Employment; Duties.
 
(a)           As of January 1, 2011 (the “Effective Date”), the Company hereby
engages and employs you, and you hereby accept engagement and employment, as an
employee of the Company for the duration of the “Term” (as defined in Section 2
below).
 
(b)           During the Term, you shall serve as Chief Executive Officer of the
Company and (subject to re-election to the Board by the shareholders of the
Company) as a member of, and Chairman of, the Board; shall have all authorities,
duties and responsibilities customarily exercised by an individual serving in
those positions at an entity of the size and nature of the Company; shall be
assigned no duties or responsibilities that are materially inconsistent with, or
that materially impair your ability to discharge, the foregoing duties and
responsibilities; and shall, in your capacity as Chief Executive Officer of the
Company, report solely and directly to the Board.  During the Term, your
principal office, and principal place of employment, shall be at the Company’s
principal executive offices, but you shall perform your duties hereunder at such
places as shall be necessary according to the needs, business and opportunities
of the Company; provided that you acknowledge and agree that the performance of
your duties hereunder may require significant domestic and international travel
by you.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           During the Term, you shall devote substantially all of your
business time and efforts to the proper discharge of your duties hereunder.  You
shall not, directly or indirectly, on a full-time, part-time, temporary,
consulting or any other basis, work for, or provide services to, any other
person, firm, corporation, partnership, joint venture or other business entity
that would conflict, either directly or indirectly, with your duties hereunder,
without the prior written consent of a representative of the Company
specifically authorized by the Board or by the Compensation Committee of the
Board (the “Committee”) to give such consent, provided, however, that nothing
shall preclude you from (i) serving on the boards of a reasonable number of
trade associations and/or charitable organizations, on the boards of any
for-profit enterprises on which you are serving as of the Effective Date, and on
the boards of such additional for-profit enterprises as the Board may
specifically approve (which approval shall not be unreasonably withheld or
delayed), (ii) engaging in charitable activities and community affairs, and
(iii) managing your personal investments and affairs; so long as such activities
do not, either individually or in the aggregate, interfere with your ability to
perform, or otherwise conflict with, your duties hereunder.
 
2.           Term.  The Company hereby employs you under this Agreement, and you
hereby accept such employment, for the Term.  The Term shall commence as of the
Effective Date and shall end on December 31, 2012; provided, however, that the
Term shall thereafter be automatically and indefinitely extended for additional
one-year periods unless, (i) at least six months prior to the then-scheduled
date of expiration of the Term (the “Scheduled Expiration Date”), the Company
gives notice to you that it is electing not to so extend the Term or you give
notice to the Company that you are electing not to so extend the Term, provided
that the Company shall be deemed to have timely given you notice of
non-extension if it gives you such notice within 45 days after receiving notice
from you that the Scheduled Expiration Date is to occur (such notice to be
provided by you no earlier than eight months prior to the Scheduled Expiration
Date), or (ii) you fail to notify the Company of the Scheduled Expiration Date
at least 90 days prior to the Scheduled Expiration Date, in which event the Term
shall end on the Scheduled Expiration Date, and shall be deemed for all purposes
to have ended pursuant to timely notice of non-extension from you to the Company
pursuant to clause (i), unless the Parties agree otherwise in
writing.  Notwithstanding the foregoing, the Term may be earlier terminated in
strict accordance with the provisions of Section 9.
 
3.           Compensation and Benefits.
 
(a)           Base Salary.  Commencing as of the Effective Date, you shall
receive a base salary (“Base Salary”) of $408,000 per annum during the Term,
payable in accordance with the Company’s standard payroll practices but no less
frequently than monthly.  Your Base Salary shall be reviewed no less frequently
than annually during the Term for discretionary increase.  Any such
discretionary increase shall be effective January 1 of the year of
increase.  Your Base Salary shall in any event be increased as of January 1,
2012 and as of each subsequent January 1 during the Term by a percentage equal
to at least the percentage increase in the CPI (All Urban Consumers) for the
calendar year preceding the year of increase.  Your Base Salary shall not be
decreased at any time, or for any purpose, during the Term (including, without
limitation, for the purpose of determining benefits under Section 10) without
your prior written consent.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Annual Bonus.  You shall receive a cash bonus (a “Bonus”) with
respect to each calendar year that ends during the Term with the amount of such
bonus to be determined by the extent that the Company attains goals and
objectives for such year that have been mutually agreed upon by you and the
Committee, in accordance with this Section 3(b). You and the Committee shall use
your best reasonable efforts to ensure that such goals and objectives are agreed
upon prior to March 30 of the calendar year to which a Bonus relates.  Except to
the extent otherwise agreed by you and the Committee, your potential Bonus shall
range from 0% of your annualized Base Salary to 60% of your annualized Base
Salary, with a “target” Bonus of 40% of your annualized Base Salary if
agreed-upon goals and objectives are achieved for the calendar year.  Except to
the extent otherwise agreed by you and the Committee, all goals and objectives
will represent significant value creation activities for the Company and
“stretch target” goals and objectives will represent extraordinary performance
and achievement.  “Stretch target” performance against the agreed-upon goals and
objectives for such year shall entitle you to a Bonus for such year equal to at
least 60% of your annualized Base Salary for such year.  Lesser amounts may be
awarded for performance below “target”, and intermediate amounts may be awarded
for performance between “target” and “stretch target”.  The extent to which the
agreed-upon goals and objectives are attained shall be determined by the
Committee reasonably and in good faith, in consultation with you, as soon as
reasonably practicable after the end of the calendar year to which the Bonus at
issue relates.  The Bonus earned by you for a calendar year shall be paid to you
promptly after its amount has been determined, and in no event later than the
earlier of (x) the date that other senior executives of the Company receive
their annual bonuses for such year and (y) March 15 of the year following such
year.
 
(c)           Withholding.  The Company shall withhold all applicable Federal,
state and local taxes, social security and workers’ compensation contributions
and other amounts as may be required by law or agreed upon by the Parties with
respect to compensation payable to you pursuant to this Agreement.
 
(d)           Equity Grant.  You acknowledge that the Company has granted you
restricted stock units under the Company’s 2009 Stock Incentive Plan (the “2009
Plan”) pursuant to a Restricted Stock Unit Issuance Agreement dated as of
October 7, 2010 (the “RSU Agreement”).  The RSU Agreement is hereby amended to
add the following terms and conditions:
 
(i)           In the event of any merger, consolidation, reorganization,
recapitalization, spin-off, extraordinary dividend, stock dividend, stock split,
repurchase, liquidation, dissolution or other change in corporate structure or
capitalization affecting the securities covered by the RSU Agreement, the number
and types of securities issuable under the RSU Agreement (including, without
limitation, under paragraph 2 thereunder) shall be equitably adjusted to reflect
such transaction.
 
(ii)          If the Committee, in its sole discretion, approves the payment of
Withholding Taxes (as described in paragraph 8 of the RSU Agreement) by
withholding delivery of Shares, you may also satisfy your obligation to pay any
Withholding Taxes by electing to have the Company withhold delivery of Shares
with a Fair Market Value (as defined in the 2009 Plan) equal to an amount that
does not exceed the amount of the Company’s minimum withholding obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)         Paragraph 10 of the RSU Agreement shall only apply after the
application of Section 3(q) of this Agreement.
 
The Company also acknowledges that, as of the date of this Agreement, the
Committee (as defined in the RSU Agreement) has specified the performance and
service criteria for the Performance Vesting Shares (as defined in the RSU
Agreement).
 
(e)           Annual Equity Awards.  For each calendar year that commences
during the Term, you shall be granted, no later than the date that your Bonus
(if any) for the prior calendar year is due to be paid pursuant to Section 3(b)
and provided that you remain employed hereunder on the date of grant, an equity
award that may consist of stock options, common stock, restricted stock,
restricted stock units or such other form of equity that may be designated by
the Company’s Compensation Committee (with the number and type of securities
equitably adjusted for stock splits, reverse stock splits, stock
reclassifications, mergers, recapitalizations, etc., that occur between the
Effective Date and the date of the equity award) (a “Section 3(e) Equity
Award”).  The “target” number  of  shares subject to a “Section 3(e) Equity
Award” to be awarded each calendar year will be 150,000 shares, and the
potential number of shares subject to each Section 3(e) Equity Award for a
calendar year shall range from 0 shares to 225,000 shares.  The number of shares
subject to a Section 3(e) Equity Award to be awarded to you within such range in
a calendar year shall be based on your achievement of Company goals and
objectives, and will be at the sole discretion of the Board or the
Committee.  Any Section 3(e) Equity Award in the form of a stock option (a
“Section 3(e) Stock Option”) shall have a ten-year term; shall have an exercise
price per share equal to Fair Market Value (determined as provided in the 2009
Plan) on the date of grant; shall fully vest, and become fully exercisable, upon
the occurrence of a “Change in Control” (as such term is defined in the 2009
Plan) or a sale or other disposal of the majority of the Company’s assets in one
or a series of transactions (a Change of Control, or such a sale or a disposal,
a “Trigger Event”); and shall be evidenced by a stock option agreement that
provides for treatment as an Incentive Stock Option to the extent you so elect
prior to the date of grant and to the extent possible consistent with the terms
of this Agreement and of your other then-outstanding stock option grants.  Any
Section 3(e) Equity Award that is not a Section 3(e) Stock Option shall fully
vest, and become non-forfeitable, upon the occurrence of a Trigger Event.  Any
Section 3(e) Equity Award (regardless of form) shall also be evidenced by an
award agreement that otherwise contains terms and provisions no less favorable
to you in any respect than those applying to corresponding grants to other
senior executives of the Company, and shall contain similar anti-dilution
protections as were provided under Paragraph 2 of the RSU Agreement.  All
securities delivered on any exercise of any stock option or pursuant to any
other form of equity granted pursuant to this Section 3(e) or Section 3(f) below
shall be fully registered, and publicly tradable, to the extent that any other
securities of the same class are then fully registered and publicly tradable;
provided, however, that in no event shall the Company be required to prepare and
file a Form S-3 reoffer prospectus with respect to any shares that you receive
in connection with any Equity Award granted pursuant to this Section 3(e) or
Section 3(f).
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           Trigger Event Equity Award.  In addition, if a Trigger Event
occurs during the Term or within 12 months thereafter, you shall be entitled to
receive, as promptly as reasonably practicable following the occurrence of such
Trigger Event, any Section 3(e) Equity Award that you would have been entitled
to receive in respect of the calendar year in which such Trigger Event occurs
(assuming continued employment hereunder through the end of such calendar year
and attainment of “target” levels of performance on all annual Bonus goals and
objectives for such year).  Any such Section 3(e) Equity Award shall: (i) if it
is a Section 3(e) Stock Option, have an exercise price per share equal to Fair
Market Value on the date of grant; (ii) be fully vested (and, if it is a Section
3(e) Stock Option, be fully exercisable) upon grant; (iii) otherwise be on terms
and conditions no less favorable to you than the terms and conditions that would
have applied if the grant had been made under Section 3(e) above; and (iv) be
granted in lieu of the Section 3(e) Equity Award that you would otherwise have
been entitled to be granted in respect of the calendar year in question.
 
(g)           Additional Awards.  In addition to the minimum cash and equity
awards provided under Sections 3(b) through 3(f) above, the Company may from
time to time grant you additional cash, stock option, equity and/or other
long-term incentive awards, in the sole discretion of the Board or the
Committee.
 
(h)           Business Expenses.  The Company shall reimburse you for all
travel, business entertainment and other business expenses reasonably incurred
by you in connection with the performance of your duties under this
Agreement.  Such reimbursement shall be made by the Company promptly upon
submission by you of appropriate documentation in accordance with the Company’s
standard procedures.
 
(i)            Vacation.  You shall be entitled during the Term to four weeks’
vacation per calendar year.  You may “carry over” up to four weeks of accrued
but unused vacation from year-to-year.
 
(j)            Supplemental Life Insurance.  During the Term and in addition to
any life insurance coverage provided under Section 3(l) below, the Company shall
pay the premiums on a term life insurance policy in your name and on your behalf
in a principal amount of not less than $3,250,000 and with the proceeds payable
as you direct; provided that such premiums do not exceed $10,000 annually, in
which event the Company shall purchase as much coverage for you as it can
acquire for $10,000 annually.
 
(k)           Supplemental Disability Insurance.  During the Term and in
addition to any disability insurance coverage provided under Section 3(l) below,
the Company shall provide you with as much disability insurance coverage,
acceptable to you, as it can obtain at a cost to the Company (beyond costs
incurred by the Company under Section 3(l) below) of $15,000 annually.
 
 
5

--------------------------------------------------------------------------------

 
 
(l)            Employee Benefits.  During the Term, you shall be entitled to
participate in any and all medical insurance, dental insurance, group health,
disability insurance, life insurance, retirement, pension, savings, income
deferral, fringe benefit, and other benefit and perquisite plans, programs and
arrangements that are made generally available to senior executives of the
Company, in each case on terms and conditions no less favorable to you than
those applying to other senior executives of the Company generally.  For
avoidance of doubt, the Company, in its sole discretion, may at any time amend
or terminate any such plan, program or arrangement.
 
(m)          D&O Insurance.  A directors' and officers' liability insurance
policy (or policies) shall be kept in place, during the Term and for six years
thereafter, providing coverage that is no less favorable to you in any respect
(including, without limitation, with respect to scope, exclusions, amounts and
deductibles) than the coverage then being provided to any other present or
former officer or director of the Company.
 
(n)           Automobile.  During the Term, the Company shall provide you with a
car or car allowance in an amount not to exceed $500 per month, which allowance
shall be paid in appropriate pro rata amounts at the same time Base Salary is
paid unless the Company pays all related expenses directly.
 
(o)           Medical Malpractice Insurance.  During the Term, the Company shall
pay the premiums on a medical malpractice insurance policy in your name and on
your behalf in the principal amount of not less than $1,000,000; provided that
such premiums do not exceed $25,000 annually, in which event the Company shall
provide you with as much medical malpractice insurance coverage, acceptable to
you, as it can obtain at a cost to the Company of $25,000 annually.
 
(p)           Indemnification.  If you are made a party, are threatened to be
made a party, or reasonably anticipate being made a party, to any Proceeding by
reason of the fact that you are or were a director, officer, member, employee,
agent, manager, trustee, consultant or representative of the Company or any of
its Affiliates or are or were serving at the request of the Company or any of
its Affiliates, or in connection with your service hereunder, as a director,
officer, member, employee, agent, manager, trustee, consultant or representative
of another Person, or if any Claim is made, is threatened to be made, or is
reasonably anticipated to be made, that arises out of or relates to your service
in any of the foregoing capacities, then you shall promptly be indemnified and
held harmless to the fullest extent permitted or authorized by the Certificate
of Incorporation or Bylaws of the Company, or if greater, by applicable law,
against any and all costs, expenses, liabilities and losses (including, without
limitation, attorneys' and other professional fees and charges, judgments,
interest, expenses of investigation, penalties, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement) incurred or suffered by
you in connection therewith or in connection with seeking to enforce your rights
under this Section 3(p), and such indemnification shall continue even if you
have ceased to be a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or other Person and shall
inure to the benefit of your heirs, executors and administrators.  You shall be
entitled to prompt advancement of any and all costs and expenses (including,
without limitation, attorneys’ and other professional fees and charges) incurred
by you in connection with any such Proceeding or Claim, or in connection with
seeking to enforce your rights under this Section 3(p), any such advancement to
be made within 15 days after you give written notice, supported by reasonable
documentation, requesting such advancement.  Such notice shall include, to the
extent required by applicable law, an undertaking by you to repay the amount
advanced if you are ultimately determined not to be entitled to indemnification
against such costs and expenses.  Nothing in this Agreement shall operate to
limit or extinguish any right to indemnification, advancement of expenses, or
contribution that you would otherwise have (including, without limitation, by
agreement or under applicable law or under the Company’s Certificate of
Incorporation).  For purposes of this Agreement, the following terms shall have
the following meanings:  “Affiliate” of a Person shall mean any Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person; “Claim” shall mean any claim, demand, request, investigation,
dispute, controversy, threat, discovery request, or request for testimony or
information; “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, trust, estate, board, committee,
agency, body, employee benefit plan, or other person or entity; and “Proceeding”
shall mean any threatened or actual action, suit or proceeding, whether civil,
criminal, administrative, investigative, appellate, formal, informal or other.
 
 
6

--------------------------------------------------------------------------------

 
 
(q)           Golden Parachute Tax.
 
(i)           If the aggregate of all amounts and benefits due to you, under
this Agreement or any other Company Arrangement, or in connection with your
employment with the Company or the termination thereof, which, if received by
you in full, would constitute “parachute payments” as such term is defined in
and under Section 280G of the Code (collectively, “Change in Control Benefits”),
reduced by all Federal, state and local taxes applicable thereto, including the
excise tax imposed pursuant to Section 4999 of the Code, is less than the amount
you would receive, after taxes, if you received aggregate Change in Control
Benefits equal to only three times your “base amount”, as defined in and
determined under Section 280G of the Code, less $1.00, then the cash Change in
Control Benefits shall be reduced or eliminated to the extent necessary so that
the Change in Control Benefits received by you will not constitute parachute
payments (provided that the reduction in such cash Change in Control Benefits
can achieve this objective).  Should such a reduction in cash payments be
required, then any cash severance payable under Section 10(b)(ii) shall be
reduced first with each payment thereunder reduced pro rata without any change
in payment date and then any pro-rata bonus payable under Section 10(a)(v) shall
be reduced.  The determinations with respect to this Section 3(q)(i) shall be
made by an independent auditor (the “Auditor”) paid by the Company.  The Auditor
shall be the Company’s regular independent auditor unless you reasonably object
to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by you (which approval shall not be unreasonably withheld or
delayed).  For purposes of this Agreement, the term “Code” shall mean the
Internal Revenue Code of 1986, as amended, and any reference to a particular
section of the Code shall include any provision that modifies, replaces or
supersedes such section.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)          It is possible that after the determinations and selections made
pursuant to Section 3(q)(i) you will receive Change in Control Benefits that
are, in the aggregate, either more or less than the limitations provided in
Section 3(q)(i) (hereafter referred to as an “Excess Payment” or “Underpayment”,
respectively).  If it is established, pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, then you shall
refund the Excess Payment to the Company promptly on demand (but no later than
10 days after such determination), together with an additional payment in an
amount equal to the product obtained by multiplying the Excess Payment times the
applicable annual federal rate (as determined and under Section 1274(d) of the
Code) times a fraction whose numerator is the number of days elapsed from the
date of your receipt of such Excess Payment through the date of such refund and
whose denominator is 365.  In the event that it is determined (x) by arbitration
under Section 12 below, (y) a court of competent jurisdiction, or (z) by the
Auditor upon request by you or the Company, that an Underpayment has occurred,
the Company shall pay an amount equal to the Underpayment to you within 10 days
of such determination together with an additional payment in an amount equal to
the product obtained by multiplying the Underpayment times the applicable annual
federal rate (as determined in and under Section 1274(d) of the Code) times a
fraction whose numerator is the number of days elapsed from the date of the
Underpayment through the date of such payment and whose denominator is 365.
 
(r)           Attorneys’ Fees.  The Company shall promptly pay attorneys’ fees
reasonably incurred by you in connection with negotiating, documenting and
implementing the arrangements set forth in this Agreement in an amount not to
exceed $20,000 and will treat such payments as a “working condition fringe” as
defined in Section 132(d) of the Code.
 
(s)           The payment or reimbursement of any expense pursuant to paragraphs
(h), (n), (p) and (r) of this Section 3 in one of your taxable years shall not
affect the amount of the payment or reimbursement of any other expense pursuant
to such paragraphs in any other of your taxable years.  Provided that the
Company receives appropriate documentation from you on a reasonably timely
basis, respecting reimbursement of expenses due to you under this Section 3, any
payment or reimbursement for expenses under this Section 3 shall in any event be
made on or before the last day of your taxable year following the taxable year
in which the expense was incurred.  Any right to payment or reimbursement under
this Section 3 may not be liquidated or exchanged for any other benefit.
 
4.           Representations.
 
(a)           The Company’s Representations.  The Company represents and
warrants that: (i) it is fully authorized by action of the Board and the
Committee (and of any other Person whose action is required) to enter into this
Agreement and to perform its obligations under it; (ii) the execution, delivery
and performance of this Agreement by it does not violate any applicable law,
regulation, order, judgment or decree or any agreement, arrangement, plan or
corporate governance document to which it is a party or by which it is bound;
and (iii) upon the execution and delivery of this Agreement by the Parties, this
Agreement shall be a valid and binding obligation of the Company, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Your Representations.  You represent and warrant that: (i)
delivery and performance of this Agreement by you does not violate any
applicable law, regulation, order, judgment or decree or any agreement to which
you are a party or by which you are bound; and (ii) upon the execution and
delivery of this Agreement by the Parties, this Agreement shall be a valid and
binding obligation of you, enforceable against you in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
 
5.           Non-competition and Non-solicitation.
 
(a)           You understand and recognize that your services to the Company are
special and unique and you agree that, during the Term, and, except as provided
below, for two years thereafter, you shall not, other than in connection with
performing services for the Company (or any of its Affiliates) or with the prior
written consent of a representative of the Company specifically authorized by
the Board or the Committee to give such consent, directly or indirectly on
behalf of yourself or any Person, enter into, or engage in, any business that
competes, or is actively planning to compete, directly and materially with the
Company with respect to any technology or service of, or any product
manufactured or distributed by, the Company or in which the Company has
intellectual property rights (except as provided below, a “Conflicting Field”),
either as an individual for your own account, or as a partner, joint venturer,
executive, agent, consultant, salesperson, officer, director or shareholder of
such a Person (a “Competitor”); provided, however, that: (i) following any
termination of your employment hereunder, “Conflicting Field” shall refer only
to the field of using antisense technology as therapy for cancer as its primary
business; (ii) subject to the provisions of Section 1(c) above, nothing in this
Agreement shall preclude you from accepting employment with, or providing
services for, any Person that competes, or is actively planning to compete, with
the Company in a Conflicting Field so long as (x) you work solely in a
subsidiary, division, or other distinct unit of such Person that carries on a
bona fide business that does not compete, and is not actively planning to
compete, with the Company in a Conflicting Field and you do not provide any
work, services, support, advice, or consultation, directly or indirectly, with
respect to any business activities of such Person that competes with the Company
in a Conflicting Field or (y) you serve as a member of a board of directors (and
not as an employee) and your activities otherwise do not involve competition
with the Company in a Conflicting Field, either directly or indirectly; and
(iii) nothing in this Agreement shall preclude you from holding five percent
(5%) or less of the equity interests of any publicly-traded entity, calculated
on a fully diluted basis.  For purposes of this Section 5 (other than Section
5(c)), the term “Company” shall be deemed to include, where appropriate, all
direct and indirect subsidiaries of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           In further consideration of the payments and benefits to be
provided to you pursuant to this Agreement (including, without limitation,
pursuant to Sections 3 and 10 hereof), you agree that, during the Term and for
two years thereafter, but subject to Sections 5(e) and 5(f) below, you shall
not, other than in connection with performing services for the Company or any of
its Affiliates or with the prior written consent of a representative of the
Company specifically authorized by the Board or the Committee to give such
consent:
 
(i)           directly or indirectly take any action, or attempt to take any
action, which is intended to, or should reasonably be foreseen by you to, induce
a material breach of any material contract or agreement known to you between the
Company and any of its licensors, licensees, clients, customers, vendors,
suppliers, agents, consultants, employees (whether or not such employees are “at
will” employees) or any other Person with whom the Company has an agreement
(each, a “Covered Party”);
 
(ii)          directly or indirectly solicit or attempt to solicit any Covered
Party to terminate his, her or its relationship with the Company in breach of
any material contract or agreement with the Company known to you;
 
(iii)         directly or indirectly solicit or attempt to solicit any
individual known by you to be an employee or consultant of the Company to
instead become an employee, agent, consultant, representative or advisor of any
other Person; or
 
(iv)         directly or indirectly persuade, or seek to persuade, any customer
of or supplier to the Company to cease to do business with the Company or to
reduce the amount of business which such customer or supplier has done or
contemplates doing with the Company, whether or not the relationship between the
Company and such customer or supplier was originally established in whole or in
part through your efforts.
 
(c)           During the Term and for two years thereafter, you agree that (i)
upon becoming employed by a Competitor, or by a subsidiary, division or other
business unit of a Competitor, you will promptly provide notice to the Company
of such employment; and (ii) upon the earlier of your (x) negotiating with any
Competitor concerning the possible employment of you by such Competitor, (y)
receiving an offer of employment from any Competitor, and (z) becoming employed
by any Competitor, you will promptly provide copies of Sections 5, 6, 7 and 8 of
this Agreement to such Competitor.  You further agree that the Company may,
during such period, provide notice to any Competitor by which you have become
employed, or with which you are negotiating to become employed, of your
obligations under this Agreement, including (without limitation) your
obligations under Sections 5, 6 and 7 hereof.
 
(d)           You understand that the provisions of this Section 5 may limit
your ability to earn a livelihood in a business similar to the business of the
Company but nevertheless agree and hereby acknowledge that the consideration
provided under this Agreement, including any compensation or benefits provided
under Sections 3 and 10 hereof, is sufficient to justify the restrictions
contained in the provisions of this Section 5.  In consideration thereof and in
light of your education, skills and abilities, you agree that you will not
assert in any forum that such provisions prevent you from earning a living or
otherwise are void or unenforceable or should be held void or unenforceable.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           Nothing in Section 5(b) above shall preclude any Person with whom
you become associated from accepting offers from individuals employed by the
Company to be employed by such Person; provided that such offers were not
solicited, or otherwise encouraged, by you, either directly or indirectly.
 
(f)           The provisions of this Section 5 shall be null and void in the
event that, after the Term, the Company or any of its Affiliates materially
breaches any of their material obligations to you, under Section 10 or
otherwise, which breach is not fully cured on fifteen days’ notice from you to
the Company requesting cure.
 
6.           Ownership of Proprietary Information.
 
(a)           You confirm and agree that all proprietary information relating to
the Company’s business that has been created by, discovered by, developed by,
learned by, or made known to, the Company, or assigned, licensed or otherwise
conveyed to the Company, from the beginning of time through the end of the Term
(including, without limitation, proprietary information relating to the
Company’s business created by, discovered by, developed by, learned by, reduced
to practice by or made known to the Company, or to you, either alone or jointly
with others, during your employment with the Company, and proprietary
information relating to the Company’s customers, clients, suppliers, vendors,
consultants, licensors and licensees) has been, is and shall be the sole
property of the Company, and the Company has been, is and shall be the sole
owner of all proprietary designs, ideas, patents, patent applications,
copyrights, copyright applications and other rights in connection with such
proprietary information, including but not limited to the right to make
application for statutory protection of any kind with respect to such
proprietary information in any country.  All of the aforementioned information
is hereinafter called “Proprietary Information” (and shall be deemed Proprietary
Information regardless of whether or not the Proprietary Information is
patentable or copyrightable) except to the extent otherwise provided in Section
6(c) below.  By way of illustration, but not limitation, Proprietary Information
includes, to the extent proprietary to the Company and except to the extent
otherwise provided in Section 6(c) below, trade secrets, processes, discoveries,
structures, works of authorship, copyrightable works, trademarks, copyrights,
formulas, data, data structures, know-how, show-how, improvements, information
relating to products (both current and under development), services and
technologies, product concepts, specifications, techniques, information or
statistics contained in, or relating to, promotion or marketing plans and
programs, strategies, forecasts, blueprints, sketches, records, notes, devices,
drawings, customer lists, continuation applications of any kind, trademark
applications and information about the Company’s employees and/or consultants
(including, without limitation, the compensation, job responsibilities and job
performance of such employees and/or consultants) and confidential business
information of the Company or any of its clients, consultants, suppliers,
customers, vendors, licensors, licensees and other third parties.  For purposes
of this Section 6(a), and of Section 6(b) and 6(c) below, the term “Company”
shall be deemed to include, as appropriate, all of the Company’s Affiliates.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           You agree that the results of all work and tasks performed by you
for or on behalf of the Company (“Works”) are owned by the Company and, to the
extent permitted by law, shall be “works made for hire” as that term is defined
in the United States Copyright Act (17 U.S.C. Section 101).  The Company shall
therefore be deemed to be the sole owner author and owner of any and all right,
title and interest in any Works, including, without limitation, all intellectual
property rights therein.  You hereby assign to the Company all right, title and
interest you may have or acquire in any Works.
 
(c)           Notwithstanding the foregoing, Proprietary Information shall not
include: (i) information in the public domain not as a result of any breach of
this Agreement or of any duty owed by you to the Company or any other Person;
(ii) information lawfully in your possession prior to the commencement of your
employment with the Company and not disclosed to you by the Company; or (iii)
information disclosed to you without restriction by a third party who had the
right to disclose such information to you.
 
(d)           It is understood that no patent, copyright, trademark, or other
proprietary right or license is granted to you under this Agreement.  Any
disclosure of Proprietary Information, and any materials which may accompany any
such disclosure, in the course of your employment under this Agreement shall not
result in the grant to you of any proprietary rights, express or implied, of any
kind as against the Company.
 
(e)           During the Term and thereafter, you agree that you will, upon
reasonable request by the Company, promptly disclose to the Company, or any
Person reasonably designated by the Company, all Proprietary Information that
you know or possess and that has been developed, created, made, conceived,
reduced to practice or learned by the Company, any Affiliate of the Company, or
you, either alone or jointly with others, during the Term and is not otherwise
known to the Company’s officers and directors.
 
(f)           Any assignment of copyright under this Agreement includes all
rights of paternity, integrity, disclosure and withdrawal and other rights
relating thereto that may be known as or referred to as “moral rights”
(collectively, “Moral Rights”).  To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where such Moral Rights exist, you hereby waive
such Moral Rights and consent to any action of the Company that would violate
such Moral Rights in the absence of such consent.  You agree to confirm any such
waivers and consents from time to time as requested by the Company.
 
(g)           You further agree to assist the Company, upon reasonable request
by the Company and both during and after the Term (but at the Company’s sole
expense), to obtain, confirm and from time to time enforce patents, copyrights
or other rights relating thereto on Works in any and all countries, and to that
end you will, upon reasonable request by the Company, execute any documents
reasonably necessary: (i) to apply for, obtain and vest in the name of the
Company alone (unless the Company otherwise directs) letters patent, copyrights
or other analogous protection with respect to Works in any country throughout
the world and when so obtained or vested to renew and restore the same on behalf
of the Company; and (ii) to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.
 
 
12

--------------------------------------------------------------------------------

 
 
(h)           Your obligation to assist the Company, upon reasonable request by
the Company, in obtaining and enforcing patents and copyrights for Works in any
and all countries, and in resisting disclosure of Proprietary Information as
provided in Section 7(d) below, and in otherwise carrying out your obligations
under Sections 6 and 7, shall continue beyond the Term to the extent provided
herein, but the Company agrees to compensate you, on an hourly basis based on an
eight hour day at a daily rate of $2,500, for time actually spent by you after
the Term at the Company’s request on such matters.  Such compensation shall be
paid no later than forty-five (45) days following receipt of an invoice from
you.
 
7.           Use and Disclosure of Proprietary Information.
 
(a)           You agree at all times, including after the Term, (x) to keep in
strict trust and confidence, and not to disclose or make accessible to any other
Person other than with the prior written consent of a representative of the
Company specifically authorized by the Board or the Committee to give such
consent, Proprietary Information of the Company and its Affiliates, and (y) not
to use any such Proprietary Information for yourself or others; provided that
the provisions of this Section 7(a) shall not prohibit or restrict use or
disclosure in connection with the proper discharge of your services for the
Company or any of its Affiliates or as otherwise provided in this Agreement.
 
(b)           You further agree not to disclose or publish at any time, during
or after the Term, and in violation of any obligation of confidence owed by you,
information relating to any of your former employers.
 
(c)           Upon lawful written notice by the Company to you either during or
after the Term, you shall promptly deliver to the Company, or, if requested by
the Company, promptly destroy, all written Proprietary Information and any other
material containing any Proprietary Information (whether prepared by the
Company, you or a third party) that is in physical (including, without
limitation, electronic) form and that is in your possession, and will not retain
any copies, extracts, summaries or other reproductions in whole or in part of
such written Proprietary Information or other material; provided that you shall
in all instances be permitted to retain, and use appropriately: (x) your
personal correspondence files, rolodex, and the like and (y) documents relating
to your benefits, entitlements, compensation, tax obligations, and the like.
 
(d)           If during the Term or thereafter you are required by law, or by
order, subpoena or comparable process from an arbitrator, court, agency or other
Person, to disclose all or any part of any Proprietary Information, other than
as contemplated elsewhere in Sections 6 and 7, you will provide the Company with
prompt written notice of such requirement, and of the terms and circumstances
surrounding such requirement, so that the Company, or, as applicable, one or
more of its Affiliates, may seek an appropriate protective order or waive
compliance with the provisions of this Agreement.  In such case, the Parties
will consult with each other on the advisability of pursuing any such order or
other legal action or available steps to resist or narrow such requirement.  If,
failing the entry of a protective order or the receipt of a waiver hereunder,
you are, in the opinion of your counsel, legally compelled to disclose
Proprietary Information, you may disclose only that portion of such information
which counsel advises you that you are legally compelled to disclose.  In any
event, you will cooperate reasonably with the Company in obtaining, and will not
oppose action by the Company (or, as applicable, one or more of its Affiliates)
to obtain, an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the disclosure of any Proprietary
Information.  All expenses reasonably incurred by you in complying with Sections
6 and 7 (including, without limitation, fees and other charges of counsel) will
be promptly reimbursed by the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
8.           Enforcement.  You agree that the remedy at law for any breach or
threatened breach by you of any covenant contained in Sections 5, 6 or 7 of this
Agreement would be inadequate and that the breach or threatened breach by you of
any covenant contained in Sections 5, 6 or 7 would cause irreparable damage to
the Company.  In the event that you breach or threaten to breach any provisions
of Sections 5, 6 or 7, in addition to any other rights which the Company may
have at law or in equity, the Company shall be entitled, without the posting of
a bond or other security, to seek injunctive relief from any court of competent
jurisdiction to enforce the restrictions contained in such Sections.  In the
event that an actual proceeding is brought in equity to enforce any of the
provisions of Sections 5, 6 or 7, you shall not assert as a defense that there
is an adequate remedy at law, nor shall the Company be prevented from seeking
any other remedies that may be available to it (including, without limitation,
monetary damages) through arbitration in accordance with Section 12 below.  The
prevailing party in any contested request for injunctive relief under this
Section 8 shall be entitled to prompt reimbursement for such party’s reasonable
attorneys’ fees, and for other costs and expenses reasonably incurred by such
party, in connection with such request.
 
9.           Termination.  Your employment hereunder, and the Term, shall
terminate upon the first to occur of the following events:
 
(a)           Death. You die.
 
(b)           Disability. You have been unable, for 120 or more days out of 180
consecutive days, to perform your duties under this Agreement, as a result of
physical or mental illness, injury or incapacity, and the Company shall have
communicated to you, by written notice, the fact of your termination, which
termination shall be effective on the 30th day after receipt of such notice by
you, unless you return to full-time performance of your duties hereunder prior
to such 30th day.
 
(c)           Termination By the Company For Cause.  Your employment hereunder
may be terminated by the Company for Cause in accordance with this Section 9(c).
 
 
14

--------------------------------------------------------------------------------

 
 
(i)           No termination of your employment hereunder for Cause shall be
effective as a termination for Cause unless the provisions of this Section
9(c)(i) shall first have been complied with.  You shall be given written notice
by the Board of its intention to terminate you for Cause, such notice (x) to
state in detail the particular circumstances that constitute the grounds on
which the proposed termination for Cause is based and (y) to be given no later
than 90 days after the Board, as a whole, is first made aware of such
circumstances.  You shall have five business days after receiving such notice in
which to request a hearing before the Board, which hearing (if timely requested)
shall be held within ten business days of your receiving such notice.  If,
within 20 business days following such hearing (if timely requested), or within
ten business days following your receipt of the original notice (if no hearing
is timely requested), the Board gives written notice to you confirming that, in
the judgment of at least two thirds of the members of the Board (not including
you, if you are then a member of the Board), Cause for terminating your
employment on the basis set forth in the original notice exists, your employment
hereunder shall thereupon be terminated for Cause, subject to de novo review, at
your election, of the question whether Cause existed through arbitration in
accordance with Section 12 below.  Notwithstanding anything herein to the
contrary, the Board may cause you to be on administrative leave (with full pay
and benefits) during a period, not longer than 35 business days, that begins on
the date that the Company gives the original notice provided for in this Section
9(c)(i) and ends on the earlier of (x) the date that your employment hereunder
is terminated for Cause and (y) the date that the Board determines that your
employment hereunder will not be terminated for Cause.
 
(ii)          For purposes of this Agreement, the term “Cause” shall mean the
occurrence of any of the following: (A) any willful and material breach by you
of any of the provisions of Sections 5, 6, or 7 above, which breach causes or is
likely to cause material harm to the Company; (B) any willful and material
breach by you of Section 1(b) or 1(c) above, which breach is not cured by you on
30 days’ written notice thereof from the Company requesting cure; provided,
however, that your right to such 30-day cure period shall be conditioned upon
your good-faith attempt to cure such breach; (C) any act or omission by you that
constitutes misconduct, is intended to harm the Company, and causes or is likely
to cause material harm to the Company; (D) any conduct by you that constitutes
willful gross misconduct, or willful gross neglect, and that causes or is likely
to cause material harm to the Company; (E) the perpetration by you of an
intentional and knowing fraud against, or adversely affecting, the Company or
any of its Affiliates, which fraud causes or is likely to cause material harm to
the Company; or (F) you are convicted of, or plead guilty or nolo contendere to,
any felony.
 
(d)           Termination By the Company Without Cause.  The Company may
terminate your employment hereunder at any time, for any reason or no reason, by
giving you ten days’ prior written notice of the termination.  No such
termination of your employment hereunder shall be deemed a breach of this
Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           Termination By You For Good Reason.  You may terminate your
employment hereunder for “Good Reason” on ten days’ written notice to the
Company given within one year following the occurrence of any of the following
events without your prior written consent and without full cure on 30 days’
written notice from you to the Company requesting cure (such notice to be given
within 90 days after you become aware of such event): (i) you are assigned
duties that are inconsistent in any material respect with Section 1(b) above, or
your titles, positions, authorities, duties or responsibilities are materially
diminished; provided that the Company being acquired by, or becoming a
subsidiary of, another entity, or otherwise ceasing to be a publicly-traded
company, shall not in and of itself constitute circumstances described in this
clause (i) unless an assignment or diminishment described in this clause (i)
occurs in connection therewith; (ii) any failure by the Company to timely comply
with its obligations to you under Section 3 above, or with any other material
obligation to you; (iii) your failure to be re-elected to the Board or as
Chairman of the Board, unless, at the time you are not re-elected, the Company
has the right to terminate your employment hereunder for Cause under Section
9(c) above and does so within 45 days of your failure to be re-elected; (iv) any
change in your reporting structure so that you are required to report, in your
capacity as Chief Executive Officer of the Company, to any Person other than the
Board ; (v) any relocation of the Company’s headquarters, or of your principal
place of employment, to a location that is more than 75 miles from Berkeley
Heights, New Jersey; or (vi) any failure by the Company to obtain the assumption
in writing of its obligations under this Agreement by any successor to all or
substantially all of its business or assets within 10 days after any
reconstruction, amalgamation, combination, merger, consolidation, sale,
liquidation, dissolution or similar transaction; provided, however, that if your
failure to be elected as Chairman of the Board is solely on account of the Board
determining in good faith, pursuant to written advice from nationally-recognized
outside counsel, that the same person should not serve as both Chairman of the
Board and Chief Executive Officer of the Company, then such failure shall not
constitute Good Reason.
 
(f)           Termination By You Based Upon A Change of Control.  Any
termination by you, on 20 days’ written notice from you to the Company, of your
employment hereunder during any 60-day period that commences upon the occurrence
of a Change in Control shall be treated as a termination by you for “Good
Reason”.  For purposes of this Agreement, “Change in Control” shall mean “Change
in Control” as defined in the 2009 Plan.
 
(g)           Termination By You Without Good Reason.  You may terminate your
employment hereunder at any time, for any reason or no reason, by giving 30
days’ prior written notice of termination to the Company.  No such termination
of your employment hereunder shall be deemed a breach of this Agreement.
 
(h)           Expiration of Term.  Your employment hereunder shall terminate
upon expiration of the Term pursuant to notice of non-extension given by either
Party in accordance with Section 2.
 
10.           Benefits Upon Termination of Your Employment Hereunder.  In the
event that your employment hereunder is terminated, you shall be entitled to the
following compensation and benefits:
 
 
16

--------------------------------------------------------------------------------

 
 
(a)           Any Termination.  On any termination of your employment hereunder,
you shall be entitled to the following benefits:
 
(i)           prompt payment of any accrued but unpaid Base Salary through the
date that your employment hereunder terminates (the “Termination Date”), payable
no later than the second regularly scheduled payroll date following the
Termination Date;
 
(ii)          prompt payment of any accrued but unpaid expenses required to be
reimbursed pursuant to Section 3 above;
 
(iii)         unless the termination is (x) by the Company for Cause in
accordance with Section 9(c) above or (y) by you voluntarily without Good Reason
and not pursuant to notice of non-extension in accordance with Section 2 above,
a prompt lump-sum payment in respect of accrued but unused vacation days at your
per-business-day Base Salary rate in effect as of the Termination Date, payable
no later than the  second regularly scheduled payroll date following the
Termination Date;
 
(iv)         prompt payment of any accrued but unpaid Bonus amount, such payment
to be due to you at the time your Bonus for such calendar year would have been
due if you had remained employed hereunder (but in no event later than March 15
of the following calendar year);
 
(v)          unless the termination is (x) by the Company for Cause in
accordance with Section 9(c) above or (y) by you voluntarily without Good Reason
and not pursuant to notice of non-extension in accordance with Section 2 above,
a lump-sum payment equal to the product obtained by multiplying (A) the Bonus to
which you would have been entitled for the calendar year of termination if you
had remained employed hereunder throughout such calendar year times (B) a
fraction whose numerator equals the number of days you were employed hereunder
during such calendar year and whose denominator is 365, such payment to be due
to you at the time your Bonus for such calendar year would have been due if you
had remained employed hereunder (but in no event later than March 15 of the
following calendar year);
 
(vi)         other or additional benefits in accordance with applicable plans,
programs, agreements and arrangements of the Company and its Affiliates
(including, without limitation, Sections 3, 6(h) and 7(d) above and Section 12
below, and applicable stock option agreements, retirement plans, disability/life
insurance programs, etc.); and
 
(vii)        payment, promptly when due of all amounts referred to above, such
payments to be made by wire transfer of same-day funds to the extent reasonably
requested by you.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           Termination without Cause or for Good Reason.  In the event that
your employment hereunder is terminated (x) by the Company (other than for
death, for disability in accordance with Section 9(b), for Cause in accordance
with Section 9(c), or pursuant to a notice of non-extension in accordance with
Section 2), or (y) by you in accordance with Section 9(e) or 9(f), you shall
receive the following benefits provided, except as set forth in Section 10(b)(i)
and 10(b)(v) below, that you execute (within 30 days after such termination of
employment), and do not revoke a mutual release that is in substantially the
form attached hereto as Exhibit B (the “Release”):
 
(i)           the benefits described in section 10(a) (you will receive these
benefits regardless of whether you execute a release);
 
(ii)          subject to your not having materially breached the provisions of
Section 5, which breach has not been fully cured (if capable of cure) on fifteen
days’ notice to you from the Company requesting cure, (A) a lump-sum payment
equal to one-quarter of your annualized Base Salary as of the Termination Date
payable on the 45th day following your Termination Date, and (B) a separate
payment equal to one-quarter of your Base Salary (as was in effect as of your
Termination Date) on the first day of the fourth month following your
Termination Date, (C) a separate lump-sum payment equal to one-quarter of your
Base Salary (as was in effect as of your Termination Date) on the first day of
the seventh month following your Termination Date, and (D) a separate lump-sum
payment equal to one-quarter of your Base Salary (as was in effect on your
Termination Date) on the first day of the tenth month following your Termination
Date; provided that, in the event that such termination of your employment is
either (x) by the Company in anticipation of a Change in Control or (y) by
either Party upon the occurrence of, or within the 60-day period immediately
following a Change in Control, then you shall receive, in addition to the
amounts specified in (A) through (D) above, a prompt lump-sum payment equal to
your annualized Base Salary as of the Termination Date, on the 45th day
following your Termination Date;
 
(iii)         subject to your not having materially breached the provisions of
Section 5, which breach has not been fully cured (if capable of cure) on fifteen
days’ notice to you from the Company requesting cure, in the event that such
termination of your employment is either (x) by the Company in anticipation of a
Change in Control or (y) by either Party upon the occurrence of, or within the
60 day period immediately following, a Change in Control, then you shall receive
a prompt lump-sum payment equal to two times your target Bonus for the calendar
year of termination (i.e., forty percent of your annualized Base Salary as of
the Termination Date), on the 45th day following your Termination Date;
 
(iv)         each of your outstanding stock options, restricted stock units and
other equity awards shall, to the extent vesting or exercisability depends
solely on your continued employment, become fully vested (and, if a stock
option, fully exercisable) as of the Termination Date; and
 
(v)          each of your outstanding stock options shall, to the extent that it
is or becomes exercisable as of the Termination Date, remain exercisable in
accordance with its terms (you will receive these benefits regardless of whether
you execute the Release).
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           Expiration of the Term.  In the event that your employment
hereunder terminates by expiration of the Term pursuant to notice of
non-extension in accordance with Section 2, you shall be entitled to the
following benefits provided, except as set forth in Section 10(c)(i) and 10
(c)(iv) below, that you execute (within 30 days after such termination of
employment), and do not revoke, the Release.
 
(i)           the benefits described in Section 10(a) (you will receive these
benefits regardless of whether you execute the Release);
 
(ii)           if the Term expires pursuant to notice of non-extension from you,
each of your outstanding stock options, restricted stock units and other equity
awards whose vesting or exercisability depends solely on your continued
employment shall vest (and, if a stock option, become fully exercisable) as of
the Termination Date to the extent that such stock option, restricted stock unit
or other equity award was then scheduled to become vested or exercisable within
90 days following the Termination Date had your employment hereunder continued;
 
(iii)           if the Term expires pursuant to notice of non-extension from the
Company, each of your outstanding stock options, restricted stock units and
other equity awards whose vesting or exercisability depends solely on your
continued employment shall become fully vested (and, if a stock option, fully
exercisable) as of the Termination Date; and
 
(iv)           each of your outstanding stock options shall, to the extent that
it is or becomes exercisable as of the Termination Date, remain exercisable in
accordance with its terms (you will receive these benefits regardless of whether
you execute the Release).
 
(d)           No Mitigation; No Offset.  In the event of any termination of your
employment hereunder, you shall have no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement, and
there shall be no offset against amounts or benefits due to you under this
Agreement or otherwise on account of (x) any Claim that the Company or any of
its Affiliates may have against you or (y) any remuneration or other benefit
earned or received by you after such termination.  Any amounts due under this
Section 10 are considered to be reasonable by the Company and are not in the
nature of a penalty.
 
(e)           No Other Benefits or Compensation.  Except as may be provided
under this Agreement or under the terms of any incentive compensation, employee
benefit or fringe benefit plan applicable to you as of the Termination Date, you
shall have no right to receive any other compensation, or to participate in any
other plan, arrangement or benefit, with respect to any future period after such
date.
 
 
19

--------------------------------------------------------------------------------

 
 
(f)           Section 409A Matters.  Notwithstanding anything to the contrary in
this Agreement or elsewhere, if you are a “specified employee” as determined
pursuant to Section 409A of the Code and its implementing regulations (“Section
409A”) as of the date of your “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h) (or any successor regulation) and if any payment
or benefit provided for in this Agreement or otherwise both (x) constitutes a
“deferral of compensation” within the meaning of Section 409A and (y) cannot be
paid or provided in the manner otherwise provided without subjecting you to
“additional tax”, interest or penalties under Section 409A, then any such
payment or benefit that is payable during the first six months following your
“separation from service” shall be paid or provided to you in a cash lump-sum on
the first business day of the seventh calendar month following the month in
which your “separation from service” occurs.  In addition, after any termination
of employment hereunder you shall have no duties or responsibilities that are
inconsistent with your having a “separation from service” (as defined in Section
409A) as of your termination of employment.  For the purposes of this Agreement,
amounts payable under this Section 10 shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation Section 1.409A-1
through A-6.  The right to a series of payments hereunder shall be treated as a
right to a series of separate payments for purposes of Code Section 409A.   The
specified employees subject to such a delayed commencement date shall be
identified on December 31 of each calendar year.  If you are so identified on
any such December 31, you shall have specified employee status for the twelve
(12)-month period beginning on April 1 of the following calendar year.
 
11.           Notices.  Any notice, consent, demand, request, or other
communication given to a Person in connection with this Agreement shall be in
writing and shall be deemed to have been given to such Person (x) when delivered
personally to such Person or (y) provided that a written acknowledgment of
receipt is obtained, five days after being sent by prepaid certified or
registered mail, or two days after being sent by a nationally recognized
overnight courier, to the address (if any) specified below for such Person (or
to such other address as such Person shall have specified by ten days’ advance
notice given in accordance with this Section 11) or (z), in the case of the
Company only, on the first business day after it is sent by facsimile to the
facsimile number set forth below (or to such other facsimile number as shall
have specified by ten days’ advance notice given in accordance with this Section
11), with a confirmatory copy sent by certified or registered mail or by
overnight courier in accordance with this Section 11.
 

If to the Company:   Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ  07922
Attn: General Counsel and Board of Directors
Fax #: 908-286-1701
    With a copy to:
Morgan Lewis & Bockius
502 Carnegie Center
Princeton, NJ 08540
Attn: Emilio Ragosa, Esq.
Fax: 609.919.6701

 
 
20

--------------------------------------------------------------------------------

 
 

If to you:  
The address of your principal residence as it appears in the Company’s records,
with a copy to you (during the Term) at your office in Berkeley Heights, New
Jersey
    With a copy to: Morrison Cohen LLP
909 Third Avenue
New York, NY  10022
Attn: Robert M. Sedgwick, Esq.
Fax #: 212-735-8708
   
If to any of your
beneficiaries:
The address most recently specified by you or by such beneficiary.

 
12.           Resolution of Disputes.  Any Claim arising out of or relating to
this Agreement, any other agreement between you and the Company or any of its
Affiliates, your employment with the Company, or any termination thereof (a
“Covered Claim”) shall (except to the extent otherwise provided in Section 8
with respect to certain requests for injunctive relief) be resolved by binding
confidential arbitration, to be held in the Borough of Manhattan in New York
City, in accordance with the Commercial Arbitration Rules (and not the National
Rules for Resolution of Employment Disputes) of the American Arbitration
Association and this Section 12.  Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  To the
extent that it is determined through arbitration that you substantially
prevailed in respect of a Covered Claim (and the Parties agree to request the
arbitrator(s) appointed pursuant to this Section 12 to determine whether or not
you did so), upon receipt of documented expenses, the Company shall promptly
reimburse all reasonable costs and expenses (including, without limitation,
attorneys’ fees and other charges of counsel) incurred by you or your
beneficiaries in resolving such Covered Claim (but in any event no less than 60
days after such determination).  Pending the resolution of any Covered Claim,
you (and your beneficiaries) shall continue to receive all payments and benefits
that are then due (under this Agreement or otherwise) and that are not the
subject of reasonable, good-faith dispute, unless the arbitrator(s) appointed
pursuant to this Section 12 determines otherwise.
 
13.           Severability of Provisions.  If any provision of this Agreement
shall be declared by any court or arbitrator of competent jurisdiction to be
invalid, illegal or incapable of being enforced in whole or in part, the
remaining conditions and provisions or portions thereof shall nevertheless
remain in full force and effect and enforceable to the extent they are valid,
legal and enforceable.  If any provision of this Agreement, or any part thereof,
is held to be invalid or unenforceable because of the scope or duration of or
the area covered by such provision, the Parties agree that the court or
arbitrator making such determination shall reduce the scope, duration and/or
area of such provision (and shall substitute appropriate provisions for any such
invalid or unenforceable provisions) in order to make such provision enforceable
to the fullest extent permitted by law and/or shall delete specific words and
phrases, and such modified provision shall then be enforceable and shall be
enforced.  The Parties recognize that if, in any Proceeding, a court or
arbitrator shall refuse to enforce any of the separate covenants contained in
this Agreement, then that invalid or unenforceable covenant contained in this
Agreement shall be deemed eliminated from these provisions to the extent
necessary to permit the remaining separate covenants to be enforced.  In the
event that any court or arbitrator determines that the time period or the area,
or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the Parties agree that such covenants shall remain in
full force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable.
 
 
21

--------------------------------------------------------------------------------

 
 
14.           Entire Agreement; Modification; Inconsistencies.
 
(a)           This Agreement contains the entire understanding and agreement
between the Parties concerning the specific subject matter hereof and supersedes
in its entirety, as of the Effective Date, any prior employment agreement
between the Parties;  provided, however, that nothing herein shall limit or
reduce any right or benefit that shall have accrued to you as of the Effective
Date under any prior employment agreement or otherwise, on account of events
occurring prior to the Effective Date.
 
(b)           No provision in this Agreement may be amended unless such
amendment is set forth in a writing that expressly refers to the provision of
this Agreement that is being amended and that is signed by you and by an
authorized representative of the Company.  No waiver by any Person of any breach
of any condition or provision contained in this Agreement shall be deemed a
waiver of any similar or dissimilar condition or provision at the same or any
prior or subsequent time.  To be effective, any waiver must be set forth in a
writing signed by the waiving Person and must specifically refer to the
condition(s) or provision(s) of this Agreement being waived.
 
(c)           In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, arrangement, agreement, plan, or corporate governance document of the
Company or any of its Affiliates, the provisions of this Agreement shall control
unless you otherwise agree in a writing that expressly refers to the provision
of this Agreement whose control you are waiving.
 
15.           Assignability; Binding Nature.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in your case) and assigns.
 
(b)           No rights or obligations of the Company under this Agreement may
be assigned or transferred by the Company except that such rights and
obligations may be assigned or transferred pursuant to a merger, consolidation
or other combination in which the Company is not the continuing entity, or a
sale or liquidation of all or substantially all of the business and assets of
the Company; provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee expressly assumes the liabilities, obligations and duties of the
Company as set forth in this Agreement.  In the event of any merger,
consolidation, other combination, sale of business and assets, or liquidation as
described in the preceding sentence, the Company shall use its best reasonable
efforts to cause such assignee or transferee to promptly and expressly assume
the liabilities, obligations and duties of the Company hereunder.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)           None of your rights or obligations under this Agreement may be
assigned or transferred by you other than your rights to compensation and
benefits, which may be transferred only by will or by operation of law, except
that you shall be entitled, to the extent permitted under applicable law, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit hereunder following your death by giving written notice thereof to the
Company.
 
16.           Miscellaneous.
 
(a)           In the event of your death or a judicial determination of your
incompetence, references in this Agreement to you shall be deemed, where
appropriate, to refer to your beneficiary, estate or other legal representative.
 
(b)           This Agreement shall be governed, construed and enforced in
accordance with its express terms, and otherwise in accordance with the laws of
the State of New York without regard to principles of conflict of laws.
 
(c)           Except as otherwise set forth in this Agreement, the respective
rights and obligations of the Parties hereunder shall survive any termination of
your employment hereunder.
 
(d)           The headings of Sections and subsections of this Agreement are
inserted for convenience only and shall not affect any interpretation of this
Agreement.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
23

--------------------------------------------------------------------------------

 
 
If this letter agreement meets with your approval and you desire to accept this
offer of employment on the terms and conditions set forth herein, please execute
the enclosed copy of this letter and return it to me as soon as
possible.  Signatures delivered by facsimile shall be effective for all
purposes.
 

 
Sincerely,
 
GENTA INCORPORATED




 
By:
Name: Douglas Watson
Title:   Chairman of the Compensation
Committee of the Board
Date:  January___, 2011

 
AGREED AND ACCEPTED:






Dr. Raymond P. Warrell, Jr.
Date:  January ___, 2011
 
 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF MUTUAL RELEASE




Each of Dr. Raymond P. Warrell, Jr. ("Warrell", and together with his heirs,
family members, executors, administrators, agents and assigns, the "Executive"),
and Genta Incorporated ("Genta", and together with its officers, directors, its
affiliates, subsidiaries, employees, attorneys, successors, assigns,
representatives and other agents, the "Company") (and each of the Executive and
the Company, a "Party"), hereby waives any legal rights and releases and forever
discharges the other Party from any and all liabilities, demands, claims, suits,
actions, charges, damages, judgments, levies or executions, whether known or
unknown, liquidated, fixed, contingent, direct or indirect, which have been,
could have been or could be raised against such Party by the releasing Party and
which relate in any way to Warrell's employment by the Company or termination of
that employment.
 
Each Party acknowledges the full and final waiver and release, to the extent
provided, of all claims which such Party has or may have against the other
Party, specifically including without limitation all legally-waivable claims for
relief or remedy of any type under any state or federal laws, including but not
limited to the federal and state statutes relating to civil rights, employment
discrimination (based on race, color, age, sex, national origin, marital status,
handicap, veterans status, religion, workers compensation and family
relationship), labor, employment rights or benefits, or relating to employment
or termination of employment, wage payments, all as amended, and including but
not limited to claims based on breach of fiduciary duty, misrepresentation,
fraud, defamation, tortious conduct of any type arising from or relating to
Warrell's employment by Genta or any termination of such employment, or any
other common law theories; and including but not limited to any claims for
additional compensation, back pay or benefits of any type, and including but not
limited to any claim for attorney fees or costs, for reinstatement or
reemployment, or for compensatory or punitive damages under any applicable
statutes or common law theories, except to the extent that waiver or release of
future claims is specifically prohibited by law.
 
Warrell acknowledges that in addition to the foregoing he is waiving and
releasing any rights he may have under the Age Discrimination in Employment Act
of 1967 ("ADEA"), as amended by the Older Workers Benefit Protection Act
(“OWBPA”); claims under Title VII of the Civil Rights Act of 1964, as amended
(“TITLE VII”); claims under the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) (excluding claims for vested benefits); claims under the
Americans With Disabilities Act (“ADA”); claims under the Family and Medical
Leave Act (“FMLA”); claims under the Fair Labor Standards Act (“FLSA”); claims
under the Worker Adjustment and Retraining Notification Act (“WARN”); claims
under the Sarbanes-Oxley Act of 2002 (“SOX”); claims under the New Jersey Law
Against Discrimination (“LAD”); claims under the New Jersey Conscientious
Employee Protection Act (“CEPA”); claims under the New Jersey Family Leave Act
(“FLA”); claims under the New Jersey Wage and Hour laws; and that this Release
is knowing and voluntary.  Warrell and Genta agree that this Release does not
apply to any rights or claims that may arise  after the date this Release is
executed by Warrell.  Warrell acknowledges that the consideration given for this
Release is in addition to anything of value to which Warrell was already
entitled.  Warrell further acknowledges that he has been advised by this writing
that:
 
 
25

--------------------------------------------------------------------------------

 
 
•           he should consult with an attorney prior to executing this Release;
•           he has up to twenty-one (21) days within which to consider this
Release;
•           he has seven (7) days following his execution of this Release to
revoke this Release; and,
•           this Release will not be effective until the revocation period has
expired.


This waiver and release shall not apply to claims for payments or benefits
arising under, or preserved by, Section 10 of Warrell's Employment Agreement
dated as of January _____, 2011.  In the event of any breach by either Party of
any aspect of this Mutual Release, such Party agrees to promptly and fully
indemnify the other Party against any and all losses, costs, expenses and
judgments resulting from such breach.
 
Upon reasonable request and without further compensation, Warrell agrees to make
himself available and cooperate in any reasonable manner in providing reasonable
assistance to the Company in concluding any pending business or legal matters
and in connection with any such matters that may arise in the future which
relate to his employment with the Company; provided such cooperation and
assistance shall not unreasonably interfere with any subsequent employment
obtained by Warrell.
 
Except as set forth herein, Warrell agrees not to make written or oral
statements about Company or Releasees that are negative or disparaging.  Nothing
in this Agreement shall preclude Warrell from communicating or testifying
truthfully (i) to the extent required or protected by law, (ii) to any federal,
state, or local governmental agency, (iii) in response to a subpoena to testify
issued by a court of competent jurisdiction, or (iv) in any action to challenge
or enforce the terms of this Agreement.
 
Except as set forth herein, Company agrees not to authorize anyone to make
written or oral statements external to Releasees about Warrell that are negative
or disparaging.  Nothing in this Agreement shall preclude Company from
communicating or testifying truthfully (i) to the extent required or protected
by law, (ii) to any federal, state, or local governmental agency, (iii) in
response to a subpoena to testify issued by a court of competent jurisdiction,
(iv) in any action to challenge or enforce the terms of this Agreement, or (v)
as may be deemed necessary by the Company in its sole discretion to satisfy its
disclosure obligations as a public company.  Warrell agrees to direct any
employment reference requests to Company’s Human Resources Department.
 
 
26

--------------------------------------------------------------------------------

 
 
Warrell agrees, covenants and promises that Warrell has not communicated or
disclosed, and will not hereafter communicate or disclose, the terms of this
Release, or the terms of the negotiations leading up to this Release, to any
persons with the exception of:  (1) members of Warrell’s immediate family,
Warrell’s attorneys, accountants, tax, or financial advisors, each of whom shall
be informed of this confidentiality obligation and shall agree to be bound by
its terms; (2) to the Internal Revenue Service or state or local taxing
authority; (3) as is expressly required or protected by law; or (4) in any
action to challenge or enforce the terms of this Agreement provided that such
disclosure is protected from public disclosure by an appropriate confidentiality
order to the maximum extent permitted by applicable authority.  In the event
that Warrell is required to disclose information protected by this Paragraph
pursuant to clause (3) above, Warrell agrees to notify via facsimile and U.S.
Mail, and to provide a copy of any subpoena, order or written inquiry to, Genta
Incorporated, c/o ____________________, ________[Address]____________, facsimile
no. __________________, within three (3) business days of becoming aware of the
need for such disclosure.
 
The provisions of Sections 5, 6, 7, 8, 11, 12, 13 (first sentence only), 14(b),
and 16 of the Employment Agreement shall be deemed incorporated into this Mutual
Release as if fully set forth herein, and any rights thereunder shall not be
released, except that references in such Sections to “this Agreement” shall be
deemed to be references to this Mutual Release.  This Mutual Release shall not
change any terms, rights or responsibilities under any option agreements
executed by the Parties.  This Mutual Release shall be ineffective unless
countersigned by Genta, and delivered to Warrell or his counsel, no later than
thirty days after Genta receives from Warrell or his counsel the signed Mutual
Release.
 

  DR. RAYMOND P. WARRELL, JR.


________________________________
Date signed: ______________________




GENTA INCORPORATED
By:______________________________
Title: ____________________________
Date signed: ______________________

 
 
 
27